DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (US Pub. No. 2009/0119030)
	With respect to claim 9, Fang et al. teaches a non-transitory computer-readable medium comprising instructions (“master control unit 22 is programmed with a complete mathematical simulation model” – paragraph [0020]), wherein the instructions, when executed by processing circuitry (“I/O module 23 can be a signal transmission port, such as RS232, that is a signal transmission interface known to those skilled in the art” – paragraph [0020]) , are configured to cause the processing circuitry to: determine first forces in a ride system during a first cycle of the ride system (paragraph [0022]), wherein the ride system comprises a base (supporting “motion platform 20”), a ride vehicle 3010 (paragraph [0020] – “vehicle, a vessel and an airplane and the like”), and a platform assembly positioned between the base and the ride vehicle 310, the platform assembly comprises a first platform 3011, a second platform 3012, and a plurality of legs extending between the first platform 3011 and the second platform 3012 (Fig. 3); adjust a leg of the plurality of legs to adjust the plurality of legs to a first position based on the first forces in the ride system (paragraphs [0036]-[0039]). 
It is further noted that Fang et al. expressly teaches an “amusement ride”. Per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). One ordinary skill in the art would reasonable infer that the amusement system of Fang teaches a second cycle (i.e. when a second user uses the amusement device as is typical in the art). During this second cycle, one ordinary skill in the art would also understand that the force feedback system described above is applied in the same manner. It would be unreasonable to infer that the teachings of Fang et al. are not applicable on ride cycles after the first cycle. As such, Fang et al. is considered to teach, during the second cycle/ride, determine second forces in the ride system during a second cycle of the ride system; and adjust the leg of the plurality of legs to adjust the plurality of legs to a second position based on the second forces in the ride system.  
With respect to claims 11-13, Fang et al. further teaches, wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to adjust the leg of the plurality of legs to cause movement of the ride vehicle 3010 relative to the base via movement of the first platform 3011 relative to the second platform 3012 (i.e. the base and second platform are stationary, and the first platform 3011 moves to provide the “six-degree-of-freedom motion simulation” – paragraph [0025] – “six-axial movement”; paragraphs [0036]-[0039]), adjust the leg of the plurality of legs to roll, pitch, yaw, extend, retract, or any combination thereof the ride vehicle relative to the base Id.; adjust the leg of the plurality of legs to cause an extension of or a retraction of the leg of the plurality of legs Id.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US Pub. No. 2013/0079169) in view of Fang et al. (US Pub. No. 2009/0119030). 
With respect to claim 1, Dietz et al. teaches a method of operating a ride system (“amusement ride” – paragraph [0001), the method comprising: determining first forces in the ride system during a first cycle of the ride system (“If the force in the cable 4 exceeds a predefined value, the friction drum 56 slips through, with the result that a torque limitation in the drive train from the motor 29 to the drum 26 is ensured” – paragraph [0085]; “It is ensured that the transmitted forces ... of the platform 7 cannot exceed a maximum. The loads on the passengers on the platform are thereby held in a permissible range – paragraph [0097]; “force measurement is made in the cables 4” – paragraph [0122]; “force sensor 51” – paragraph [0133]), wherein the ride system comprises a base (either carriages 3, rails 2, or retaining structure 1 depending on the desired flight pattern of the platform 7), a ride vehicle 7 (“Passengers transported by the amusement ride are located on the platform. The platform 7 can have seats for the passengers” – paragraph [0063]), and an extension mechanism 4 (“cable”) positioned between the base 3, 2, 1 and the ride vehicle 7 (paragraph [0061]), and the extension mechanism comprises a plurality of cables 4 (“cables”) configured to extend and retract so as to move the ride vehicle 7 relative to the base 3 (paragraph [0072]); causing, a motor 29 of a plurality of motors 29 to output a first torque based on the first forces in the ride system to winch a cable 4 (via “winches 5”) of the plurality of cables 4 to move the ride vehicle 7 relative to the base (either carriages 3, rails 2, or retaining structure 1)(“The force limitation of the cables 4 is achieved by torque limitation by the slipping clutches 36” or “by friction drives (Fig. 13) for the winches 5” – paragraph [00140]); See also the torque adjustment assemblies described in paragraphs [0098], [0132]-[0134]; “As the various embodiments of the drive systems show, elements can be provided in the drive system which guarantee the maintaining of a minimum force even when a subsystem fails). 
It is further noted that Dietz et al. expressly teaches an “amusement ride”. Per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). One ordinary skill in the art would reasonable infer that the amusement ride of Dietz teaches a second cycle (i.e. when a second set of passengers ride the amusement ride as is typical in the art). During this second cycle, one ordinary skill in the art would also understand that the force feedback system described above is applied in the same manner. It would be unreasonable to infer that the teachings of Dietz et al. are not applicable on ride cycles after the first cycle. As such, Dietz et al. is considered to teach, during the second cycle/ride, determining second forces in the ride system during a second cycle of the ride system; and causing the motor 29 of the plurality of motors 29 to output a second torque based on the second forces in the ride system to winch the cable 4 of the plurality of cables.  
Admittedly, from Dietz et al., there is ambiguity as to whether the “determining” and “causing” steps are executed by a controller. On one hand, there is evidence that suggests that the force sensor and outputs are under the control of controller 12. At paragraphs [0024]-[0025], Dietz teaches that the “drives and/or the motors of the cable winches ... are advantageously connected to a common controller” and that “An optimal adjustment of the platform with regard to position and orientation is obtained when the drives and/or the motors of the cable winches ... lie in a control circuit of the controller. See also [0072] - “effective free cable length that is set with the aid of the winches 5 ... is predefined by a central controller 12”. However, since the disclosure does not expressly recite that controller 12 controls both the determining and causing steps examiner cites to analogous art Fang et al. At paragraphs [0020]-[0022], [0033], Fang et al. teaches a controller (“master control unit 22”) that determines first forces in a ride system and based on a force algorithm program using the first determined force causes (via output command/signal) actuation of an actuation unit upon certain conditions determined by the algorithm numerical analysis. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate the force feedback system taught by Dietz within the control circuitry of the system controller 12, a feature taught by secondary reference Fang et al. The motivation to combine references to facilitate automated adjustments of cable forces to ensure proper tensioning. This expectantly improves the stability and safety of the ride. Moreover, in using a single controller to control the drive winches, the ride operator can conveniently program the force limits/maximums as required. The proposed modification is considered to have a reasonable expectation of success since Dietz et al. teaches a ride controller 12 that can be easily programmed to execute the force feedback system. 

5.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US Pub. No. 2013/0079169) in view of Fang et al. (US Pub. No. 2009/0119030) and further in view of D’Adnrea et al (US Pub. No. 2016/0184719).  
With respect to claim 5, Dietz et al in view of Fang et al. teaches determining, via the controller (provided by combined teaching of Fang et al. – the motivation to combine is the same as stated above), the first forces and the second forces in the ride system via data received from force sensors configured to determine force in the ride system (i.e force applied to the cables 4 - “If the force in the cable 4 exceeds a predefined value, the friction drum 56 slips through, with the result that a torque limitation in the drive train from the motor 29 to the drum 26 is ensured” – paragraph [0085]; “It is ensured that the transmitted forces ... of the platform 7 cannot exceed a maximum. The loads on the passengers on the platform are thereby held in a permissible range – paragraph [0097]; “force measurement is made in the cables 4” – paragraph [0122]; “force sensor 51” – paragraph [0133]). Torque, As such, Dietz et al. fails to expressly teach torque sensors as claimed. However, D’Adnrea et al., directed to the analogous art of platform movement systems, teaches wherein such features as using a torque sensor to determine ride forces is known in the art – paragraph [0112]. At time of applicant’s effective filing, one ordinary skill in the art, would have found it obvious to add a torque sensor to the ride system of Dietz et al. The torque sensor measures the rotational force of the cables and has a substantial impact on the “jerk” and stability of the platform. By regulating this parameter, the ride system will expectantly reduce “jerk” of the platform experienced by the passengers. The proposed combination is considered to have a reasonable expectation of success since this feature comports with the force feedback system of Dietz et al. The program designer of the force limits can easily calculate torque limits using known and simple mathematical conversions. 
With respect to claim 6, Dietz does not expressly teach determining a weight distribution of the ride vehicle to determine the forces of the ride. However, analogues art reference D’Adnrea teaches wherein a ride (i.e. platform) system force sensors determinations includes determining a weight distribution (“mass distribution”) of the ride structure (paragraph [0139]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to account for the ride’s weight distribution when determining the ride forces. This will expectantly provide an accurate reading of the forces applied to the ride system. The proposed modification is considered to have a reasonable expectation of success as the weight distribution can be easily determined using known techniques. 
With respect to claims 7-8, Dietz teaches wherein the plurality of motors 29 are caused to output the first and second torque to adjust the cables 4 such that the applied forces fall within permitted ranges (“The force limitation of the cables 4 is achieved by torque limitation by the slipping clutches 36” or “by friction drives (Fig. 13) for the winches 5” – paragraph [0140]). Admittedly, Dietz does not expressly describe the types of ride movements that result from adjusting the torque output of the motors. However, output of the winches is binary in that they either extend or retract the cable 4. When the cable is extended or retracted, this will invariably extend or retract the ride vehicle with respect to the base 2. Within an iteration of each cycle, one ordinary skill in the art would understand that the winches would almost certainly be used in both directions (i.e. retraction and extension) as this is the only means to provide the desired “movement path” described at paragraphs [0116]- [0118]). Should applicant traverse this position, examiner submits that the one ordinary skill in the art would have found it “obvious to try” extension and retraction of the cable 4/ride vehicle 7 caused by the first and second torque outputs of motor 29. There are only two options for the cables – extension or retraction. To perform a desired movement path of the vehicle 7 within defined force limits one ordinary skill in the art would have found it obvious to chose both extension and extraction of the cable as these are the only options of the torque output. In doing so, the cables 4 can be manipulated to provide a desired movement path of the vehicle while maintaining cable forces within acceptable ranges. 

6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US Pub. No. 2009/0119030) in view of Chrystall et al. (US Pub. No. 2002/0029610).  
With respect to claim 14, Fang et al. teaches wherein leg retraction and extension is accomplished via “actuating unit 302” (paragraph [0025]), but does not expressly teach wherein “each” leg comprises a respective actuator. However, Chrystall et al., directed to the analogous art of motion platforms, teaches such features as incorporating an actuating unit for each leg of the motion platform assembly is known in the art (Fig.’s 1-2; paragraph [0036]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize an actuator for each leg as claimed. This will expectantly facilitate accurate displacement and retraction for the leg to provide the requisite movement of the vehicle/platform. Such modification is considered to have a reasonable expectation of success. The platform will continue to move in the various degrees of freedom. Moreover, programming for the control system using actuation units on each leg is well within the general knowledge of one ordinary skill in the art. 

7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US Pub. No. 2009/0119030) in view of Campbell (US Pub. No. 2006/0070817).   
With respect to claim 15, Fang et al. teaches wherein the platform assembly comprises a an actuation unit 302 (paragraph [0025]) configured to move the plurality of legs, and the instructions, when executed by the processing circuitry, are configured to actuate the actuation unit 302 to adjust the leg of the plurality of legs. Fang et al. does not expressly contemplate the use of a winch to displace the legs. However, Campbell, directed to movable platforms with telescoping leg actuations, expressly teaches the use of a winch 310 to actuate a telescoping leg portion 306 to raise a platform 308 supported by the leg 306 (Fig.’s 20-21; paragraph [0052]). At time applicant’s effective filing, one ordinary skill in the art would have found it obvious to substitute the actuation means of Fang et al. with the winch system of Campbell. The motivation to combine is to facilitate extension and retraction of the leg using a simply actuation means (i.e. winch). The proposed modification is considered to have a reasonable expectation of success. As shown in Campbell, the winch unit can be coupled with its respective leg. The functionalit of the platform movement is not frustrated. Lastly, and regarding the limitation that each leg comprise its own winch, examiner again notes that the winch assembly of Campbell is directly attached to its leg 306, suggesting that each leg extension would require its own winch assembly in order for the legs to move independently from each other. 

Allowable Subject Matter
8.	Claims 16-20 are allowed.
Claims 2-4, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711